

116 HR 4701 IH: Health Equity and Access under the Law for Immigrant Women and Families Act of 2019
U.S. House of Representatives
2019-10-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4701IN THE HOUSE OF REPRESENTATIVESOctober 16, 2019Ms. Jayapal (for herself, Ms. Haaland, Ms. Barragán, Mr. Blumenauer, Ms. Judy Chu of California, Mr. Espaillat, Mr. Gallego, Ms. Lee of California, Ms. Moore, Mrs. Napolitano, Ms. Norton, Mr. Pocan, Ms. Pressley, Ms. Schakowsky, Mr. Soto, Ms. Wilson of Florida, Mr. Takano, Mrs. Lawrence, Ms. Garcia of Texas, Mr. Johnson of Georgia, Ms. Meng, Ms. Roybal-Allard, and Mr. Grijalva) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo expand access to health care services, including sexual, reproductive, and maternal health
			 services, for immigrants by removing legal and policy barriers to health
			 insurance coverage, and for other purposes.
	
 1.Short titleThis Act may be cited as the Health Equity and Access under the Law for Immigrant Women and Families Act of 2019 or as the HEAL for Immigrant Women and Families Act of 2019. 2.Findings; purpose (a)FindingsCongress finds as follows:
 (1)Health insurance coverage reduces harmful disparities by alleviating cost barriers to and increasing utilization of necessary health care services, especially among low-income and underserved populations, including women.
 (2)Based solely on their immigration status, many immigrants and their families face legal and policy restrictions on their ability to obtain affordable health insurance coverage through Medicaid, the Children’s Health Insurance Program (CHIP), and the health insurance exchanges.
 (3)Lack of health insurance coverage contributes to persistent disparities in the prevention, diagnosis, and treatment of negative health outcomes experienced by immigrants and their families.
 (4)Nearly half of immigrant women are of reproductive age. Immigrant women are also disproportionately living in low-income households and lacking health insurance coverage. Legal and policy barriers to affordable health insurance coverage therefore particularly exacerbate their risk of negative sexual, reproductive, and maternal health outcomes, with lasting health and economic consequences for immigrant women, their families, and society as a whole.
 (5)Denying health insurance coverage or imposing waiting periods for health insurance coverage unfairly hinders the ability of immigrants to attain good health and undermines the economic well-being of their families.
 (6)The population of immigrant families in the United States is expected to continue to grow. One in seven United States residents is foreign-born, and approximately one in four children in the United States has at least one immigrant parent. It is therefore in the Nation’s shared public health and economic interest to remove legal and policy barriers to affordable health insurance coverage based on immigration status.
 (7)Although Deferred Action for Childhood Arrivals (DACA) recipients are authorized to live and work in the United States, they have been unfairly excluded from the definition of lawfully present and lawfully residing for purposes of health insurance coverage through the Department of Health and Human Services, including Medicaid and CHIP, and the health insurance exchanges.
 (8)Immigration law is constantly evolving and new immigration categories for individuals with federally authorized presence in the United States may be created.
 (b)PurposeIt is the purpose of this Act to— (1)ensure that all individuals who are lawfully present in the United States are eligible for all federally funded health care programs; and
 (2)advance the ability of undocumented individuals to obtain health insurance coverage through the health insurance exchanges.
				3.Removing barriers to health coverage for lawfully present individuals
 (a)MedicaidSection 1903(v)(4) of the Social Security Act (42 U.S.C. 1396b(v)(4)) is amended— (1)by amending subparagraph (A) to read as follows:
					
 (A)Notwithstanding sections 401(a), 402(b), 403, and 421 of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996, payment shall be made under this section for care and services that are furnished to individuals who are not citizens of the United States, including aliens described in paragraph (1), if they otherwise meet the eligibility requirements for medical assistance under the State plan approved under this title (other than the requirement of the receipt of aid or assistance under title IV, supplemental security income benefits under title XVI, or a State supplementary payment) and are lawfully present in the United States (including such an individual who is granted deferred action or other federally authorized presence).;
 (2)in subparagraph (B)— (A)by striking a State that has elected to provide medical assistance to a category of aliens under subparagraph (A) and inserting individuals provided medical assistance pursuant to subparagraph (A); and
 (B)by striking such an alien on the basis of provision of assistance to such category and inserting such an individual on the basis of provision of assistance to such individual; and (3)in subparagraph (C)—
 (A)by striking an election by the State under subparagraph (A) and inserting the application of subparagraph (A); (B)by inserting or be lawfully present after lawfully reside; and
 (C)by inserting or present after lawfully residing each place it appears. (b)CHIPSubparagraph (N) of section 2107(e)(1) of the Social Security Act (42 U.S.C. 1397gg(e)(1)) is amended to read as follows:
				
 (N)Paragraph (4) of section 1903(v) (relating to lawfully present individuals).. (c)Effective date (1)In generalExcept as provided in paragraph (2), the amendments made by this section shall take effect on the date of enactment of this Act and shall apply to services furnished on or after the date that is 90 days after such date of enactment.
 (2)Exception if State legislation requiredIn the case of a State plan for medical assistance under title XIX, or a State child health plan under title XXI, of the Social Security Act which the Secretary of Health and Human Services determines requires State legislation (other than legislation appropriating funds) in order for the plan to meet the additional requirements imposed by the amendments made by this section, the respective State plan shall not be regarded as failing to comply with the requirements of such title solely on the basis of its failure to meet these additional requirements before the first day of the first calendar quarter beginning after the close of the first regular session of the State legislature that begins after the date of enactment of this Act. For purposes of the previous sentence, in the case of a State that has a 2-year legislative session, each year of such session shall be deemed to be a separate regular session of the State legislature.
				4.Consistency in health insurance coverage for individuals with federally authorized presence,
			 including deferred action
 (a)In generalFor purposes of eligibility under any of the provisions described in subsection (b), all individuals granted federally authorized presence in the United States shall be considered to be lawfully present in the United States.
 (b)Provisions describedThe provisions described in this subsection are the following: (1)Exchange eligibilitySection 1311 of the Patient Protection and Affordable Care Act (42 U.S.C. 18031).
 (2)Reduced cost-sharing eligibilitySection 1402 of the Patient Protection and Affordable Care Act (42 U.S.C. 18071). (3)Premium subsidy eligibilitySection 36B of the Internal Revenue Code of 1986 (26 U.S.C. 36B).
 (4)Medicaid and CHIP eligibilityTitles XIX and XXI of the Social Security Act, including under section 1903(v) of such Act (42 U.S.C. 1396b(v)).
				(c)Effective date
 (1)In generalSubsection (a) shall take effect on the date of enactment of this Act. (2)Transition through special enrollment periodIn the case of an individual described in subsection (a) who, before the first day of the first annual open enrollment period under subparagraph (B) of section 1311(c)(6) of the Patient Protection and Affordable Care Act (42 U.S.C. 18031(c)(6)) beginning after the date of enactment of this Act, is granted federally authorized presence in the United States and who, as a result of such subsection, qualifies for a subsidy under a provision described in paragraph (2) or (3) of subsection (b), the Secretary of Health and Human Services shall establish a special enrollment period under subparagraph (C) of such section 1311(c)(6) during which such individual may enroll in qualified health plans through Exchanges under title I of the Patient Protection and Affordable Care Act and qualify for such a subsidy. For such an individual who has been granted federally authorized presence in the United States as of the date of enactment of this Act, such special enrollment period shall begin not later than 90 days after such date of enactment. Nothing in this paragraph shall be construed as affecting the authority of the Secretary to establish additional special enrollment periods under such subparagraph (C).
				5.Removing citizenship and immigration barriers to access to affordable health care under the ACA
			(a)In general
 (1)Premium tax creditsSection 36B of the Internal Revenue Code of 1986 is amended— (A)in subsection (c)(1)(B)—
 (i)by amending the heading to read as follows: Special rule for certain individuals ineligible for Medicaid due to status; and (ii)in clause (ii), by striking lawfully present in the United States, but and inserting who; and
 (B)by striking subsection (e). (2)Cost-sharing reductionsSection 1402 of the Patient Protection and Affordable Care Act (42 U.S.C. 18071) is amended by striking subsection (e) and redesignating subsection (f) as subsection (e).
 (3)Basic health program eligibilitySection 1331(e)(1)(B) of the Patient Protection and Affordable Care Act (42 U.S.C. 18051(e)(1)(B)) is amended by striking lawfully present in the United States,.
 (4)Restrictions on Federal paymentsSection 1412 of the Patient Protection and Affordable Care Act (42 U.S.C. 18082) is amended by striking subsection (d) and redesignating subsection (e) as subsection (d).
 (5)Requirement to maintain minimum essential coverageSubsection (d) of section 5000A of the Internal Revenue Code of 1986 is amended by striking paragraph (3) and by redesignating paragraph (4) as paragraph (3).
				(b)Conforming amendments
 (1)Establishment of programSection 1411(a) of the Patient Protection and Affordable Care Act (42 U.S.C. 18081(a)) is amended by striking paragraph (1) and redesignating paragraphs (2), (3), and (4) as paragraphs (1), (2), and (3), respectively.
 (2)Qualified individualsSection 1312(f) of the Patient Protection and Affordable Care Act (42 U.S.C. 18032(f)) is amended— (A)in the heading, by striking ; Access Limited to Citizens and Lawful Residents; and
 (B)by striking paragraph (3). (c)Effective dateThe amendments made by this section shall apply to years, plan years, and taxable years, as applicable, beginning after December 31, 2020.
			